Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Reports Independent NI 43-101 Resource at Madsen Mine << "Indicated Resource of 928,000 Ounces at 8.93 g/tonne and Inferred Resource of 328,000 Ounces at 11.74 g/tonne" Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Dec. 7 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) today provided an independent mineral resource statement from its 100% owned and operated advanced exploration project at Madsen in Red Lake, Ontario. The 10,000 acre property is equipped with a 4,125 foot shaft, 500 tonne per day mill and tailings pond, all of which are fully permitted. The Madsen Gold Mine, located in the town of Madsen, is approximately ten kilometers from the town of Red Lake, Ontario and is one of the highest grade gold districts in the world. The Madsen Mine was the third largest gold producer in the Red Lake camp behind the Campbell and Dickenson Mines with a total of 2.45 million ounces gold produced over its 38 year mine life. Claude Resources commissioned SRK Consulting (Canada) Inc. (SRK), to prepare an independent mineral resource evaluation and Technical Report for the Madsen Gold Mine prepared following the Canadian Securities Administrators National Instrument 43-101 guidelines. This mineral resource evaluation is based on historical exploration and mining data, Phase I underground drilling as at September 27, 2009 and geological and resource modeling over a period of 20 months. Resource evaluation was undertaken in October and November 2009 for four separate zones, Austin, South Austin, McVeigh and Zone 8, that comprise the Madsen Gold Mine. The mineral resource statement reported herein is the culmination of that work. "The successful integration of our Phase I underground drilling with historic drilling and mining data to generate this geological model and resource estimate is a major milestone for the Madsen Project and Claude Resources," stated Brian Skanderbeg, Vice-President Exploration. "Our geological understanding of the Madsen system has improved immensely through this process and will guide future underground and surface exploration at Madsen and in the Red Lake belt." Dewatering of the Madsen mine is on-going and currently 137 feet above the 16th level. Rehabilitation of the 16th level and the establishment of diamond drill chambers in support of Phase II underground drilling are expected to be completed by the second half of 2010. << Table 1: Consolidated Mineral Resource Statement(x) for Madsen Mine, Ontario. Grade Resource Grade (oz/ Contained Class Zone Tonnage (g/t) ton) Gold (oz) Indicated Austin 1,677,000 7.92 0.23 427,000 South Austin 850,000 9.32 0.27 254,000 McVeigh 374,000 9.59 0.28 115,000 Zone 8 335,000 12.21 0.36 132,000 Total 3,236,000 8.93 0.26 928,000 Inferred Austin 108,000 6.30 0.18 53,000 South Austin 259,000 8.45 0.25 70,000 McVeigh 104,000 6.11 0.18 20,000 Zone 8 317,000 18.14 0.53 185,000 Total 788,000 11.74 0.34 328,000 (x) Mineral resources are not mineral reserves and do not have demonstrated economic viability. All figures have been rounded to reflect the relative accuracy of the estimates. Reported at a cut-off grade of 5.0 g/t gold based on US$1,000 per troy ounce gold and gold metallurgical recoveries of 94 percent. >> Neil McMillan, President and CEO of Claude Resources stated, "With the support of a major rise in gold price, strong working capital, improving economics at our Seabee Project and a significantly expanded resource base at Madsen, Claude is well positioned to execute on its strategy of discovering, developing and producing gold in established belts proximal to existing infrastructure." << (x) Footnotes to the Mineral Resource Statement: - Mineral resources for the Madsen Gold Mine are reported at a cut-off grade of 5.0 grams of gold per tonne considering that this material is amenable for underground extraction, a gold price of US$1,000 per ounce and a gold metallurgical recovery of 94 percent. Resource numbers are rounded to reflect uncertainty. The effective date of the mineral resource statement is November 30, 2009. - Mineral resources are not mineral reserves and do not have demonstrated economic viability. There is no certainty that all or any part of the mineral resource will be converted into mineral reserve. The resource evaluation work was completed by a team of four resource geologists under the supervision Glen Cole, P.Geo, a full time employee of SRK. Mr. Cole has sufficient experience, which is relevant to the style of mineralization and type of deposit under consideration and to the activities undertaken to qualify as a Qualified Person as defined by National Instrument 43-101. - The mineral resources reported herein have been estimated in conformity with generally accepted CIM "Estimation of Mineral Resource and Mineral Reserves Best Practices" guidelines and are reported in accordance with Canadian Securities Administrators' National Instrument 43-101. - The construction of the Madsen mineral resource model was the product of collaboration between Claude and SRK staff. The digitization of historical exploration and mining data was initiated in February 2008 and compiled a digital database containing 13,617 boreholes (808,350 meters), 24,582 survey, 182,197 lithology and 550,687 assay table records that comprise the historical exploration dataset. Rigorous quality control and validation of the historic dataset was completed by Claude Resources. The database also includes recent drilling information in Zone 8 to September 27, 2009. SRK audited the procedure and visited the site and is of the opinion the data are reliable for the purpose of resource estimation. Historical data was captured in imperial format and then converted to metric to be consistent with recent underground drilling data. Recent drilling in Zone 8, included in the aforementioned numbers, as at September 27, 2009 was also included in the resource calculation. - The historic tonnage factor used at Madsen was 11.25 cubic feet per ton. Limited recent specific gravity measurements available from the Austin and Zone 8 suggest that 2.84 kg/m(3) (11.25 cubic feet per ton) is an appropriate value to apply for the Austin, South Austin, McVeigh and Zone 8 domains. - SRK was engaged in March 2008 to provide ongoing technical support to the digitization process leading to the evaluation of mineral resources reported herein. Mineral resources were estimated using a geostatistical block modeling approach constrained by mineralization wireframes. Block size was set at cubes 5 meters in size except for Zone 8 where the vertical dimension of the block was set at 2 meters. Underground excavations were removed from modeled blocks. Block gold grade was estimated by ordinary kriging from sourced capped composite data. Search neighbourhood and estimation parameters were adjusted based on variography results. Two estimation runs were completed and grade estimates verified using other estimators. The mineral resource model was validated visually on section by section and elevation by elevation basis. Quantile-quantile plots comparing resource block and capped composite data show the usual smoothing effect of kriging particularly at higher grades, but confirm that the block model is representative of the informing data. - Various generations and types of intrusive material intercept the gold mineralized zones. Uncertainty in regard to the spatial continuity of this intrusive material has prevented its extent to be modeled in 3D. Claude and SRK have proposed that the most accurate method of estimating the dike volume in the resource model is to estimate the dike percentage per resource block geostatistically. SRK has estimated the dike percentages per resource block using a geostatistical approach, applying the inverse distance squared estimator and search criteria derived from variography of the dike material. Intrusive material has been excluded from input composites with the estimated volume removed from the final resource block estimate. SRK regard the impact of dike material to be low in Zone 8 and consequently no attempt was made to discount the model for dykes. - Analysis of the cumulative probability plots for individual resource zones determined that capping of high-grade assays to limit their influence during grade estimation was necessary. Probability analysis was completed on individual resource domains with capping values ranging from 95th to 99th percentile. All available underground chip sampling data was captured for the Zone 8. Table 2: Capping values used for the resource domains. Capping value Capping value Zone Domain (g/tonne) Zone Domain (g/tonne) Austin HG1 100 HG1 25 HG2 70 HG2 60 HG3 60 South HG3 28 HG4 16 Austin FW1 125 LG 30 FW2 30 McVeigh HG1 150 Finger 12 HG2 70 Main 35 LG 8 8 Zone 55 - Historic practice at Madsen was to log the presence of visible gold but to not sample the interval. Out of the 4,405 composite chip samples, 318 samples were coded "VG" for "visible gold". The 3,329 samples for which the location and grade are known with confidence were used to determine the grade to assign to the unsampled VG intervals. The 3,329 sample subset was filtered to gold grades greater than 1 g/tonne and based on the 85th percentile, a value of 40 g/tonne was selected to represent all 'VG' samples. - Historic Madsen stopes are filled with either unconsolidated waste rock and/or unconsolidated tailings. Based on historic mining widths and geotechnical analysis a pillar width around stopes of 15 feet for the Austin and McVeigh, 10 feet for the South Austin and 0 feet for the Zone 8 were utilized. Within Zone 8, ore grade and valuation were deemed to be sufficient to justify modified mining techniques to allow for full recovery in proximity to historic stopes. - The impact of the following variables were assessed: resource classification, cut-off grade, resource estimator, percent dike modeling and size of geotechnical pillar were evaluated to support the preparation of the Mineral Resource Statement. The mineral resources are sensitive to the selection of the cut-off grade and the size of the geotechnical buffer around mined out areas. - A Technical Report supporting the Mineral Resource Statement will be filed on SEDAR (www.sedar.com) within 45 days. >> A team of Claude Resource and SRK personnel was involved in the preparation of the Mineral Resource Statement for the Madsen Gold Mine, including Brian Skanderbeg (P. Geo) , Dave Laudrum (P. Geo) and Phil Ng (P.
